            Case 1:18-cv-00181-CSM Document 49 Filed 09/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,                 )
                                             )
                Plaintiff,                   )       ORDER
                                             )
       v.                                    )
                                             )
Rick Fisher and Rosella Fisher,              )      Case No. 1:18–cv-181
                                             )
                Defendants.                  )


       The court shall hold a status conference with the parties on September 28, 2020, at 10:00 AM

CDT by telephone to address/discuss defendants’ pending Motion to Amend Schedule. To

participate, counsel should dial (877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 17th day of September, 2020.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
